Case: 1:21-cv-00877-PAG Doc #: 13-5 Filed: 08/04/21 1 of 2. PagelD #: 75

Matt Smith

Onn)

Attachments: Letter of Mr Bandy -- Medical Quant representative.pdf; RLT's Reply.pdf; Letter to
Medical Quant 09-07-2021.pdf

From: Svitlana mup <mirs77@gmail.com>

Sent: Friday, July 9, 2021 11:21 AM

To: Stephen Jett <SJett@bdblaw.com>; Holly Barnicoat-Kutscher <hbarnicoatkutscher@bdblaw.com>;
msmith@bdlaw.com; ohndecf@ohnd.uscourts.gov; OHNDdb CleECF@ohnd.uscourts.gov

Subject: [EXTERNAL] case no: 1:21 cv877, response from Radiant Life Technologies, LTD

Dear Mr. Stephen H. Jett,

My name is Svitlana Myronenko, I am a lawyer and I work in the field of intellectual property in the territory of Ukraine. Today, I am a legal
representative of the RADIANT LIFE TECHNOLOGIES LIMITED, address: Chalkokondyli, 10 AMARAL 7, Ist floor, Flat/Office 101, Lykavitos,
1071 Nicosia, Cyprus (RLT) company and I am authorized to contact you with this letter.

We have received the notice of conference via a third party that is not authorized to represent RLT. Also it could be that this party represents commercial
interests of several other companies. For example, as far as we know, she also cooperates with the Medical Quant company. So we would like you to
not use any such third parties as a means of delivery of any legal correspondence associated with RLT whatsoever. Such delivery of correspondence is
clearly an infringement of our rights, as it can have undue consequences, even before any trial was conducted.

At no time have the lawyers for Medical Quant contacted our company directly or sent us an email to any of the addresses on our international websites.

We have not received any summons from the third party or copies of the claims. Again, this is in spite of the fact that our international contact details
are clearly marked on our international website.

Please use for all the legal correspondence my email address: mirs77@ gmail.com.

Our attorney, Sotirios Galanopoulos, who has been representing our company, has unfortunately passed away. However, we have the final
correspondence in this issue dating from 2017, in which he made our position quite clear. I am attaching this correspondence which is firstly a letter
from Mr Bandy as attorney for Medical Quant, followed by the response from Mr Galanopoulos.

In this email he makes our position perfectly clear. He also questions why the lawyers for Medical Quant have not bothered to address our company
directly. So, it seems that this is not a matter of ignorance but it is a pattern of wilful behaviour to try and intimidate third parties in the USA.

In his correspondence Mr Galanopoulos also set out in detail our substantive response to the issue of any alleged trademark infringement. Mr
Galanopoulos never received any response to his email. Your firm has also failed to address the points made by Mr Galanopoutos.

In the circumstances, kindly confirm that you will withdraw any applications until such time as you have complied with due procedure.

I would like to draw your attention to the fact that I have no experience of working in the United States as a lawyer and I am not aware of the litigation
process there.

However, proceeding from the general principles of international law, the rule of law, respect for honor and dignity, equality of participants in a trial
before the law and court, publicity and openness of the trial, adversarial nature of participants, inadmissibility of abuse of the procedural rights of
participants, I believe that going to court with this the case is preceded by an address (claim, other requirement) directly to the other party, in this case
RLT (whose contact details are indicated above and are also available to any citizen and/or legal entity on its websites).

In addition to the fact that the company has the right to know what your client's claims actually are, the company has the right to study them in detail,
as well as to legal assistance if necessary.

Since neither pre-trial claims (demands, letters, whatever), nor the court claim were sent to the RLT company and / or its official representative (s),
and the letter from the RLT lawyer Mr Galonopoulos from 2017 was also ignored, I believe that my participation or the participation of any other RLT
representaive in the conference call appointed by Judge Patricia A. Gaughan - for 12 July 2021 - is premature, as is the trial itself.

I would not like to assume that about the activities of my colleagues in the United States, however, the above actions and / or omissions may indicate
deliberate and / or unconscious misrepresentation of information for the court in Ohio.

1

EXHIBIT 5

 
Case: 1:21-cv-00877-PAG Doc #: 13-5 Filed: 08/04/21 2 of 2. PagelD #: 76

Please also note that, as mentioned above, the RLT company does not have a representative office (s), stores, or other employees throughout the United
States, including the state of Ohio. And in addition, as pointed out by Mr Galanopoulos in detail, we have our European trademark registered and have
been using it diligently throughout 10 years in our business and on our international websites. Therefore, as a lawyer, I do not understand how this
lawsuit is filed in an Ohio state court.

Also, please take into account that I do not know enough English, so it will be very important for me that all correspondence is in writing and I have
time for translation, detailed study and a timely response.

With regards,

lawyer, specialist in the field of intellectual property,
mediator, member of the League of Mediators of Ukraine,
Svitlana Myronenko

03065, Ukraine, Kyiv, Geroyiv Sevastopolya Street,

14, app. 43, email mirs77@ gmail.com,
tel. number: +380973 176062

Stephen H. Jett b

Partner

1375 E. 9th Street, Suite i700 «= «BUCKINGHAM
Cleveland, OH 44114 AKRON | CANTON | CLEVELAND

d: 216.736.4244 om
f: 216736.4241 jin| vw] f [S|

ce: 440.821.8515

SJett@bdblaw.com
bdblaw.com

Privacy Notice
Download my VCard
View my Biography

 
